Name: Commission Regulation (EC) No 2297/98 of 23 October 1998 establishing the quantities to be allocated to importers from the 1999 Community quantitative quotas on certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  tariff policy;  Asia and Oceania;  miscellaneous industries
 Date Published: nan

 EN Official Journal of the European Communities 24. 10. 98L 287/10 COMMISSION REGULATION (EC) No 2297/98 of 23 October 1998 establishing the quantities to be allocated to importers from the 1999 Community quantitative quotas on certain products originating in the Peoples Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas (1), as amended by Regulation (EC) No 138/96 (2), and in particular Articles 9 and 13 thereof, Having regard to Commission Regulation (EC) No 1555/ 98 of 17 July 1998 establishing administration procedures for the 1999 quantitative quotas for certain products originating in the Peoples Republic of China (3), and in particular Article 6 thereof, Whereas Regulation (EC) No 1555/98 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quant- ities available; whereas importers have lodged applications for import licences with the competent national authori- ties between 19 July and 3 p.m., Brussels time, on 11 September, in accordance with Article 3 of Regulation (EC) No 1555/98; Whereas the Commission has received from the Member States, pursuant to Article 5 of Regulation (EC) No 1555/ 98, particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1996 or 1997, the reference years; Whereas the Commission is now able, on the basis of that information, to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the 1999 quantitative quotas; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduc- tion/increase shown in Annex I to the volume of each importers imports, expressed in quantity or value terms, over the reference period; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex II to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduction shown in Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 1555/98; Whereas examination of the figures supplied by Member States shows that the total applications submitted by non- traditional importers for products listed in Annex III to this Regulation amount to less than the portion of the quota set aside for them; whereas those applications should therefore be met in full, up to the maximum amount that can be requested by each importer under Regulation (EC) No 1555/98, HAS ADOPTED THIS REGULATION: Article 1 In response to licence applications in respect of the prod- ucts listed in Annex I duly submitted by traditional importers, the competent national authorities shall allo- cate each importer a quantity or value equal to his imports for 1996 or 1997, as indicated by the importer, adjusted by the rate of reduction/increase specified in the said Annex for each quota. Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity or value allocated shall be limited to that speci- fied in the application. Article 2 In response to licence applications in respect of the prod- ucts listed in Annex II duly submitted by non-traditional importers, the competent national authorities shall allo- cate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) No 1555/98, adjusted by the rate of reduction speci- fied in the said Annex for each quota. (1) OJ L 66, 10. 3. 1994, p. 1. (2) OJ L 21, 27. 1. 1996, p. 6. (3) OJ L 202, 18. 7. 1998, p. 34. EN Official Journal of the European Communities24. 10. 98 L 287/11 Article 3 Licence applications in respect of the products listed in Annex III duly submitted by non-traditional importers shall be met in full by the competent national authorities, within the limits set by Regulation (EC) No 1555/98. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1998. For the Commission Leon BRITTAN Vice-President EN Official Journal of the European Communities 24. 10. 98L 287/12 Product description HS/CN code Rate of reduction/increase (%) ANNEX I Rate of reduction/increase applicable to imports in 1996 or 1997 (traditional importers) Footwear falling within HS/CN codes ex 6402 99 (1)  21,89 6403 51 6403 59 + 9,96 ex 6403 91 (1) ex 6403 99 (1)  23,30 ex 6404 11 (2)  14,24 6404 19 10 + 82,10 Tableware, kitchenware of porcelain or china 6911 10  13,19 Ceramic tableware or kitchenware 6912 00  18,70 (1) Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. EN Official Journal of the European Communities24. 10. 98 L 287/13 Product description HS/CN code Rate of reduction(%) ANNEX II Rate of reduction applicable to the volume requested within the limits of the maximum amounts fixed by Regulation (EC) No 1555/98 (non-traditional importers) Footwear falling within HS/CN codes ex 6402 99 (1)  5,89 6403 51 6403 59  91,03 ex 6403 91 (1) ex 6403 99 (1)  70,54 ex 6404 11 (2)  54,81 6404 19 10  7,90 Ceramic tableware or kitchenware 6912 00  18,99 (1) Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. Product description HS/CN code ANNEX III Products in respect of which import licence applications may be met in full within the limits of the maximum amounts fixed by Regulation (EC) No 1555/98 (non-traditional importers) Tableware, kitchenware of porcelain or china 6911 10